Case 1:19-cv-04803-EK-SJB Document 22 Filed 01/13/20 Page 1 of 1 PageID #: 136


                               LAW OFFICES OF
                           TODD WENGROVSKY, PLLC.
                                 285 Southfield Road, Box 585
                                  Calverton, New York 11933
                                      Tel (631) 727-3400
                                      Fax (631) 727-3401
                                     contact@twlegal.com




via ECF                                                         January 13, 2020

Hon. Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201                              Re: DISH Network, LLC et al v. Kaczmarek et al,
                                                EDNY 19-CV-4803
Dear Judge Bulsara:

       I represent Defendants John Defoe and Julia Defoe in the above-referenced action. This is to
request permission to appear at the Conference scheduled for January 17, 2020 at 10:00am via
telephone.

        I have consulted with opposing counsel, and Plaintiff’s attorney has indicated his consent to
this request.

       I am located in Calverton, New York, and my clients have limited resources. The parties are
discussing settlement and the attorneys are making a good faith effort to reduce legal fees to facilitate
same. As such, I respectfully request permission to appear at the Conference via telephone.

                                                                Respectfully submitted,

                                                                /s/ Todd Wengrovsky

                                                                Todd Wengrovsky
cc: Timothy Frank, Esq.,
Counsel for Plaintiff, via ECF
